Exhibit 10.12
 
SHORT-TERM EXECUTIVE COMPENSATION PLAN


1.  Purpose


     The purpose of this Short-Term Executive Compensation Plan (the "Plan") of
Centene Corporation, a Delaware corporation (the "Company"), is to advance the
interests of the Company's stockholders by enhancing the Company's ability to
retain and motivate persons who make (or are expected to make) important
contributions to the Company and any of its subsidiaries or other related
business units or entities (the "Affiliates"), including those who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company and the Affiliates, by providing such persons with incentives in
the form of periodic bonus awards and thereby better aligning the interests of
such persons with those of the Company's stockholders.


2.  Administration


     (a) In General.  The Plan shall be administered by the Compensation
Committee of the Board of Directors, as such Compensation Committee is from time
to time constituted. Such Compensation Committee may delegate its duties and
powers in whole or in part to (i) any subcommittee thereof consisting solely of
at least two "outside directors," as defined under Section 162(m) of the
Internal Revenue Code of 1986, as amended (the "Code"), or (ii) any other
individual or individuals, to the extent consistent with Section 162(m) of the
Code. All references in the Plan to the "Committee" shall mean the Compensation
Committee of the Board of Directors or any subcommittee, individual or
individuals to which or whom it delegates duties and powers pursuant to the
immediately preceding sentence.


     (b) Powers and Authority.  The Committee has all the powers vested in it by
the terms of the Plan set forth herein, such powers to include the exclusive
authority to:


          (i) select the employees to be granted cash bonus awards ("Bonuses")
under the Plan;


          (ii) determine the size and terms of the Bonus to be made to each
individual selected (subject to the limitation imposed on Special Bonuses, as
defined below);


          (iii) modify the terms of any Bonus that has been granted (except with
respect to any modification that would increase the amount of compensation
payable to a Covered Employee, as such term is defined in Section 162(m) of the
Code);


          (iv) determine the time when Bonuses will be granted and paid;


          (v) establish performance objectives with respect to Bonuses; and


          (vi) certify that such performance objectives were attained.


     The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable to carry it into effect. Any decision of
the Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned. No member of the Committee and
no officer of the Company shall be liable for anything done or omitted to be
done by him or her, by any other member of the Committee or by any officer of
the Company in connection with the performance of duties under the Plan, except
for his or her own willful misconduct or as expressly provided by statute.


3.  Participation


     The Committee shall have exclusive power (except as may be delegated as
permitted herein) to select the employees of the Company and the Affiliates who
may participate in the Plan and be granted Bonuses
under the Plan ("Participants"), provided, however, that Special Bonuses mayonly
be granted to a Participant who is an "executive officer" of the Company within
the meaning of Rule 3b-7 under the Securities Exchange Act of 1934, as amended,
or the President of an Affiliate (a "Covered Participant").


4.  Bonuses Under the Plan


     (a) In General.  The Committee shall determine the amount of a Bonus to be
granted to each Participant in   accordance with subsections (b) and (c) below.
In addition, the following provisions shall apply with respect to a Bonus under
either subsection (b) or (c) below:


          (i) The Committee shall have the authority to determine in its sole
discretion the applicable performance period relating to any Bonus, provided,
however, that any such determination with respect to a Special Bonus shall be
subject to any applicable restrictions imposed by Section 162(m) of the Code.



          (ii) The Company and the Affiliates shall have the right to deduct
from any payment made under the Plan any federal, state, local or foreign income
or other taxes required by law to be withheld with respect to such payment.



          (iii) The Company is the sponsor and legal obligor under the Plan and
shall make all payments hereunder, other than any payments to be made by any of
the Affiliates, which shall be made by such Affiliate, as appropriate. Nothing
herein is intended to restrict the Company from charging an Affiliate that
employs a Participant for all or a portion of the payments made by the Company
hereunder. The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any amounts under the Plan, and rights to the payment hereunder shall be no
greater than the rights of the Company's unsecured, subordinated creditors and
shall be subordinated to the claims of the customers and clients of the Company.
All expenses involved in administering the Plan shall be borne by the Company.



     (b) Standard Bonuses. The Committee may in its discretion grant to a
Participant a Bonus (a "Standard Bonus") in the amount, and payable at the time,
determined by the Committee in its discretion. The amount of a Participant's
Standard Bonus may be based upon any criteria the Committee wishes to consider,
including the objective or subjective performance of the Participant, the
Company or any Affiliate.


     (c) Special Bonuses.


          (i) The Committee may in its discretion award a Bonus to a Covered
Participant (a "Special Bonus") for the taxable year of the Company in which
such Bonus would be deductible, under the terms and conditions of this
subsection (c). Subject to clause (iii) of this Section 4(c), the amount of a
Covered Participant's Special Bonus shall be an amount determinable from written
performance goals approved by the Committee while the outcome is substantially
uncertain and no more than 90 days after the commencement of the period to which
the performance goal relates or, if less, the number of days which is equal to
25 percent of the relevant performance period. The maximum amount of any Special
Bonus that may be granted to any Covered Participant in any given fiscal year
shall be 2.5% of the consolidated earnings from operations before income taxes
of the Company and its subsidiaries (as set forth in the audited consolidated
financial statements of the Company) in the fiscal year (or, with respect to
2003, the portion thereof) for which the Special Bonus is to be paid.



         (ii) The amount of any Special Bonus will be based on objective
performance goals established by the Committee using one or more performance
factors. The performance criteria for Special Bonuses made under the Plan will
be based upon one or more of the following criteria:



          (A) before or after tax net income;


          (B) earnings per share;


          (C) book value per share;


          (D) stock price;
 
          (E) return on stockholders' equity;


          (F) expense management;


          (G) return on investment;


          (H) improvements in capital structure;


          (I) profitability of an identifiable business unit or product;


          (J) before or after tax profit margins;


          (K) budget comparisons;


          (L) total return to stockholders;


          (M) revenue growth; and


          (N) the relative performance of the Company against a peer group
of companies on any of the measures above.


     A Covered Participant who has primary responsibility for a business unit of
the Company may be measured on business unit operating profit, business unit
operating profit as a percent of revenue and/or measures related to business
unit profitability above its cost of capital, in place of some or all of the
corporate performance measures.



          (iii) The Committee shall determine whether the performance goals have
been met with respect to any Covered Participant and, if they have, so certify
and ascertain the amount of the applicable Special Bonus. No Special Bonuses
shall be paid until such certification is made by the Committee.



          (iv) The provisions of this Section 4(c) shall be administered and
interpreted in accordance with Section 162(m) of the Code to ensure the
deductibility by the Company or the Affiliates of the payment of Special
Bonuses.



5.  Designation of Beneficiary by Participant


     The Committee shall create a procedure whereby a Participant may file, on a
form to be provided by the Committee, a written election designating one or more
beneficiaries with respect to the amount, if any, payable in the event of the
Participant's death. The Participant may amend such beneficiary designation in
writing at any time prior to the Participant's death, without the consent of any
previously designated beneficiary. Such designation or amended designation, as
the case may be, shall not be effective unless and until received by the duly
authorized representatives of the Committee or its delegate prior to the
Participant's death. In the absence of any such designation, the amount payable,
if any, shall be delivered to the legal representative of such Participant's
estate.


6.  Miscellaneous Provisions


     (a) No employee or other person shall have any claim or right to be paid a
Bonus under the Plan. Determinations made by the Committee under the Plan need
not be uniform and may be made selectively among eligible individuals under the
Plan, whether or not such eligible individuals are similarly situated. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee or other person any right to continue to be employed by or perform
services for the Company or any Affiliate, and the right to terminate the
employment of or performance of services by any Participant at any time and for
any reason is specifically reserved to the Company and the Affiliates.


     (b) Except as may be approved by the Committee, a Participant's rights and
interest under the Plan may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation by law or
otherwise (except in the event of a Participant's death) including execution,
levy, garnishment, attachment, pledge, bankruptcy or in any other manner;
provided, however, that, subject to applicable law, any amounts payable to any
Participant hereunder are subject to reduction to satisfy any liabilities owed
to the Company or any of the Affiliates by the Participant.


     (c) The headings of the sections and subsections of the Plan are included
only for convenience and shall not affect the meaning or interpretation of the
Plan The word "herein" and other words of similar import refer to the Plan as a
whole and not to any particular part of the Plan. The word "including" as used
herein shall not be construed so as to exclude any other thing not referred to
or described.


     (d) The validity, construction, interpretation, administration and effect
of the Plan and rights relating to the Plan and to Bonuses granted under the
Plan, shall be governed by the substantive laws, but not the choice of law
rules, of the State of Missouri.


     (e) The Plan shall be effective as of July 1, 2003, subject to the
affirmative vote of the holders of a majority of all shares of common stock of
the Company present in person or by proxy at the 2003 Annual Meeting of
Stockholders of the Company.


7.  Plan Amendment or Suspension


     The Plan may be amended or suspended in whole or in part at any time and
from time to time by the Committee.


8.  Plan Termination


     The Plan shall terminate upon the adoption of a resolution of the Committee
terminating the Plan.


9.  Actions and Decision Regarding the Business or Operations of the Company and
the Affiliates


     Notwithstanding anything in the Plan to the contrary, none the Company, the
Affiliates or the respective officers, directors, employees or agents of the
Company or any of the Affiliates shall have any liability to any Participant (or
his or her beneficiaries or heirs) under the Plan or otherwise on account of any
action taken, or not taken, in good faith by any of the foregoing persons with
respect to the business or operations of the Company or any Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 